Citation Nr: 1146145	
Decision Date: 12/16/11    Archive Date: 12/21/11	

DOCKET NO.  06-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to November 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to August 1971.  His medals and badges include the Purple Heart Medal, the Air Medal, and the Combat Infantryman Badge.  

For reasons which will be set forth in a REMAND at the end of the decision below, the claim for an increased rating for PTSD is once again remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  By decision dated May 4, 2010, the Board of Veterans Appeals (Board) granted entitlement to an effective date for the grant of TDIU of August 6, 2001.

2.  The agency of original jurisdiction (AOJ) did not implement the Board decision.


CONCLUSION OF LAW

The May 2010 Board decision granting TDIU is final and must be implemented.  38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in a decision dated May 4, 2010, the Board determined that the criteria for an award of TDIU had been met for the period from August 6, 2001, to November 8, 2004.  The award of TDIU had already been in effect as of November 9, 2004, and the Veteran is seeking to establish entitlement to an even earlier effective date.  The Board's decision was favorable to the extent that an earlier effective date of August 6, 2001, the date of receipt of the Veteran's claim for TDIU, was granted.  However, for whatever reason, the AOJ did not implement this in its rating decision dated in August 2011 or in its supplemental statement of the case dated in September 2011.  Such action by the AOJ is not legally acceptable.  The Board's decision is final.  See 38 U.S.C.A. § 7104.  The AOJ is to implement the Board decision correcting the TDIU from August 6, 2001.  

In an August 2011 rating action a 70 percent rating was assigned for PTSD.  This resulted in a combined 100 percent schedular rating, and an effective date of March 28, 2003 was assigned.  It was held in this rating that the earlier effective date for a TDIU was then rendered moot.  This is not correct as the Board's decision would result in a greater benefit effective August 6, 2001.  Therefore, the decision must be implemented.


ORDER

The May 4, 2010, decision granting an earlier effective date for TDIU of August 6, 2001 is final and must be implemented by the AOJ.  The appeal is allowed to this extent.


REMAND

In May 2010, the Board remanded the issue of the Veteran's claim for an increased rating for his service-connected PTSD.  Following development, by rating decision in August 2011, the disability rating for the PTSD was increased to 70 percent, effective March 28, 2003.  While this has the effect of assigning a 100 percent combined schedular rating as of that date, it does not represent the maximum rating available.  Accordingly, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  The increase in the disability rating percent does not moot the increased rating question.  There are additional potential benefits were a schedular 100 percent rating to be assigned for a single disability.  Accordingly, further development in this area is indicated.  

This portion of the case is REMANDED for the following:  

VA should issue a Supplemental Statement of the Case to the Veteran and his representative with regard to his claim for an increased rating for PTSD outlining why a 70 percent rating but no higher was warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


